 1
 2
 3
 4
 5
 6
                                UNITED STATES DISTRICT COURT
 7
                               CENTRAL DISTRICT OF CALIFORNIA
 8
 9                                               Case No.: CV 18-1871-DMG (RAOx)
     JALINSKI ADVISORY GROUP, INC.,
10
                  Plaintiff,                     ORDER RE STIPULATION OF
11
                                                 DISMISSAL WITH PREJUDICE [37]
12
     v.
13
14
     DAVID RAE,
15           Defendant.
16
17         Based on the parties’ STIPULATION OF DISMISSAL WITH PREJUDICE, the
18   Court hereby orders that the above-captioned matter, including all claims and
19   counterclaims, is hereby dismissed, with prejudice, with each side bearing its own costs
20   and attorneys’ fees.
21
     IT IS SO ORDERED.
22
23
     DATED: May 22, 2019                   _______________________________
24                                         DOLLY M. GEE
25                                         UNITED STATES DISTRICT JUDGE
26
27
28


                                                -1-
